Order reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The complaint sets forth two causes of action, one for a violation of plaintiff’s rights as a riparian owner of land bordering upon the ocean, .and the other for a violation of plaintiff’s rights derived from the ag-sement or right of way set forth in the complaint. These two distinct causes *886of action should be separately stated and numbered in order that defendant, appellant, may plead appropriate defenses thereto. Kelly, P. J., Manning, Kelby, Young and Kapper, JJ., concur.